McMurray, Presiding Judge.
Defendant was convicted for the offense of simple battery, his motion for new trial was filed, heard and denied. Defendant appeals. Held:
The sole enumeration of error is that there was insufficient evidence upon which a rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Yet there was direct testimony by the victim that while he and defendant were in a motel room the defendant had hit him in the face with his fist and while the victim was on the floor defendant kicked him. As a result of this *231incident he was hospitalized for a week with a broken jaw. We have examined the record and transcript and have made a determination that a rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt. See Drake v. State, 245 Ga. 798, 799 (267 SE2d 237); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628).
Decided April 30, 1982.
M. Gene Gouge, for appellant.
Stephen A. Williams, District Attorney, Elida B. Steele, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke and Birdsong, JJ., concur.